UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Mark Ward,                                                              3/4/2020

                               Plaintiff,
                                                            1:19-cv-11100 (LAK) (SDA)
                   -against-
                                                            ORDER
 Innosub USA, et al.,

                               Defendants.




STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the Plaintiff held today, and for the reasons stated

on the record, it is ORDERED that:

           1. Plaintiff’s time to serve Defendants Kissmax Design Company Limited, Clipartmax,

              Matt Hee, Nguyen Thi Thu Hang and Teehelen is extended until June 1, 2020,

              pursuant to Federal Rule of Civil Procedure 4(m);

           2. In the event that counsel for Defendants Innosub USA, Vincent Palomo, Bomba

              Cases and/or Casematic have not appeared in this action by Friday, April 3, 2020,

              no later than Monday, April 6, 2020, Plaintiff shall seek a Clerk’s Certificate of

              Default from the Clerk of the Court pursuant to Local Civil Rule 55.1 as against

              those Defendants that were served prior to the date of this Order and have not

              appeared by April 3, 2020; and

           3. Plaintiff shall serve this Order upon Defendants Innosub USA, Vincent Palomo,

              Bomba Cases and Casematic or their counsel no later than Wednesday, March 11,

              2020.
SO ORDERED.

DATED:        New York, New York
              March 4, 2020

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                   2
